       Case 1:20-cv-00054-RH-GRJ Document 14 Filed 05/11/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               GAINESVILLE DIVISION
                                  CASE NO: 1:20-54-RH-GRJ

JESSE HIEBLER, on behalf of himself and
all others similarly situated,
vs.

AK SECURITY SERVICES, LLC,
       Defendant.
                                             /
                                 NOTICE OF SETTLEMENT

       Plaintiffs, JESSE HIEBLER, and DAVID CARBONARO, by and through undersigned

counsel hereby file their Notice of Settlement and advise this Court that the Parties have fully

resolved this dispute and are in the process of preparing and finalizing the necessary documents to

present to this Court for approval.

       Dated this 11th day of May 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS -
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     (954) 871-0050
                                                     Counsel for Plaintiffs

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     jordan@jordanrichardspllc.com
                                                     melissa@jordanrichardspllc.com
                                                     jake@jordanrichardspllc.com
      Case 1:20-cv-00054-RH-GRJ Document 14 Filed 05/11/20 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing motion was filed through CM/ECF this 11th of

May, 2020.

                                              By: /s/ Jordan Richards
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372

                                  SERVICE LIST

HEATHER MEGLINO, ESQUIRE
Florida Bar No. 91857
heather@spirelawfirm.com
SPIRE LAW, LLC
12249 Science Drive, Suite 155
Orlando, Florida 32826
Counsel for Defendant




                                          2
